



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Cadieux, 2019 ONCA 303

DATE: 20190415

DOCKET: C66148

Feldman, Benotto and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gaston Cadieux

Appellant

Mr. Cadieux did not appear

Delmar Doucette, duty counsel

Jessica Legrand, for the respondent

Heard and released orally: April 10, 2019

On appeal from the conviction entered on July 4, 2018 and
    the sentence imposed on July 4, 2018 by Justice Rommel Masse of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Cadieux was not given his election on an indictable offence charge
    and pled guilty. The Crown asks that the verdict be set aside and a new trial
    ordered. So ordered.

[2]

The appeal is allowed, the guilty plea and verdict are set aside and a
    new trial is ordered on the charge of cultivation of marijuana, under s. 7(1)
    of the
Controlled Drugs and Substances Act
, S.C. 1996, c.19.


